Exhibit 10.3

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of September 15, 2010 is entered into by and among the financial institutions
signatory hereto (each a “Lender” and collectively the “Lenders”), BANK OF
AMERICA, N.A., as Agent for the Lenders (in such capacity, “Agent”) and
CLEARWATER PAPER CORPORATION, a Delaware corporation (“Borrower”).

RECITALS

A. Borrower, Agent and the Lenders have previously entered into that certain
Loan and Security Agreement dated as of November 26, 2008 (as amended,
supplemented, restated and modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrower. Terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement.

B. Borrower has requested that Agent and the Lenders amend the Loan Agreement,
which Agent and the Lenders are willing to do pursuant to the terms and
conditions set forth herein.

C. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of Agent’s or any Lender’s
rights or remedies as set forth in the Loan Agreement is being waived or
modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Loan Agreement.

(a) The definition of “Applicable Margin” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“Applicable Margin: with respect to any Type of Loan, the margin set forth
below, as determined by the Fixed Charge Coverage Ratio for the last Fiscal
Quarter:

 

Level

  

Fixed Charge Coverage Ratio

  

Base Rate
Revolver Loans

   

LIBOR
Revolver Loans

  I    Greater than or equal to 1.50 to 1.00    0.75 %    2.25 %  II   

Less than 1.50 to 1.00 but greater

than or equal to 1.25 to 1.00

   1.00 %    2.50 %  III    Less than 1.25 to 1.00    1.25 %    2.75 % 

The margins shall be subject to increase or decrease upon receipt by Agent
pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last Fiscal Quarter, which change shall be
effective on the first day of the calendar



--------------------------------------------------------------------------------

month following receipt. If, by the first day of a month, any financial
statements and Compliance Certificate due in the preceding month have not been
received, then, at the option of Agent or Required Lenders, the margins shall be
determined as if Level III were applicable, from such day until the first day of
the calendar month following actual receipt.”

(b) The definition of “Availability Block” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“Availability Block: $0.”

(c) The definition of “EBITDA” in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“EBITDA: with respect to any period, determined on a consolidated basis for
Borrowers and Subsidiaries, net income for such period, calculated before
(i) interest expense, (ii) provision for income taxes, (iii) depreciation and
amortization expense, (iv) any non-cash items relating to stock based employee
compensation or equity or stock option plans, (v) gains or losses arising from
the sale of capital assets, (vi) gains (and losses) arising from the write-up
(and write-downs) of assets, (vii) any extraordinary gains, (viii) fees and
expenses incurred in connection with Project Columbia, (ix) for any period
ending on or prior to the 24th month following the consummation of Project
Columbia, non-recurring or unusual expenses incurred in connection with
Permitted Acquisitions, consolidations, restructuring, reorganizations,
Permitted Asset Dispositions, damage to properties (not covered by insurance)
caused by natural disasters, such as severance, earn-out obligations, costs
associated with retention, and the like to the extent such consolidations,
restructurings, reorganizations, or other dispositions are permitted pursuant to
the terms of this Agreement in an amount not to exceed $20,000,000, (x) all
non-cash charges, including purchase accounting and any write-down of or
impairment charges with respect to goodwill and other intangibles, (xi) losses
and gains realized on Permitted Asset Dispositions (other than dispositions of
Inventory), (xii) currency translation and hedging gains and losses, and
(xiii) net loss from discontinued or disposed of operations permitted pursuant
to the terms of this Agreement, (in each case, to the extent included in
determining net income for such period).”

(d) The definition of “Fixed Charges” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (other than: (i) repayments of the
Revolver Loans; (ii) repayments of the Potlatch Indebtedness to the extent
permitted under Section 10.2.8(c); and (iii) repayments of Debt permitted under
Section 10.2.1(v) to the extent permitted under Section 10.2.8(e)), cash taxes
paid, Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans), Distributions made, and all payments required to be made under
the Code or applicable law on account of any Plan, Pension Plan, Multiemployer
Plan or Foreign Plan.”

 

2



--------------------------------------------------------------------------------

(e) The definition of “Letter of Credit” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower or City Forest under the Sub Bond
Facility.”

(f) The definition of “Letter of Credit Subline” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Letter of Credit Subline: $50,000,000.”

(g) The definition of “Permitted Acquisition” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Permitted Acquisition: any Acquisition by any Borrower in a transaction that
satisfies each of the following requirements: (a) such Acquisition is not a
hostile acquisition or contested by the Person to be acquired; (b) the assets
being acquired (other than a de minimis amount of assets in relation to
Borrower’s and its Subsidiaries’ total assets), or the Person whose Equity
Interests are being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto; (c) both before and after giving effect to such Acquisition, each of
the representations and warranties in the Loan Documents is materially true and
correct (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof); (d) no Default or Event of Default shall have
occurred and be continuing or would result from the consummation of such
Acquisition; (e) as soon as available, but not less than 30 days prior to such
Acquisition, the Borrowers have provided Agent (i) notice of such Acquisition
and (ii) a copy of all available business and financial information reasonably
requested by Agent including pro forma financial statements, statements of cash
flow, and Availability projections; (f) not later than 15 Business Days prior to
the anticipated closing date of such Acquisition, Borrowers shall have provided
the Agent with copies of the acquisition agreement and other material documents
relative to such Acquisition, which agreement and documents must be reasonably
acceptable to Agent; (g) the aggregate purchase consideration payable (including
deferred payment obligations, but excluding issuances of Equity Interests of
Clearwater) in respect of all Acquisitions made during the term of this
Agreement shall not exceed $100,000,000; (h) if such Acquisition is an
acquisition of the Equity Interests of a Person, the Acquisition is structured
so that the acquired Person shall become a wholly-owned direct or indirect
Subsidiary of a Borrower and, in accordance with Section 10.1.9, an Obligor
pursuant to the terms of this Agreement; (i) if such Acquisition is an
acquisition of assets, the Acquisition is structured so that an Obligor (or a
newly organized Subsidiary that becomes an Obligor) shall acquire such assets;
(j) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States, or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States; (k) no Debt will be incurred,

 

3



--------------------------------------------------------------------------------

assumed, or would exist with respect to Borrower or its Subsidiaries as a result
of such Acquisition, other than Debt permitted under Section 10.2.1 and no Liens
will be incurred, assumed, or would exist with respect to the assets of Borrower
or its Subsidiaries as a result or such Acquisition other than Permitted Liens;
and (l) both before and after giving effect to any such Acquisition, Modified
Availability is greater than $50,000,000; provided that, notwithstanding the
foregoing, Project Columbia shall be a Permitted Acquisition so long as (1) each
of the conditions set forth in clauses (a), (b), (h), (i), (k) and (l) are
satisfied, (2) the assets being acquired are located within the United States
and Canada, (3) no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of Project Columbia and
Clearwater shall have the right terminate its obligation to consummate Project
Columbia and (4) the aggregate purchase consideration payable in connection with
Project Columbia shall not exceed $550,000,000. In no event will assets acquired
pursuant to a Permitted Acquisition constitute Eligible Accounts, Eligible
Inventory or Eligible Semi-Finished Inventory prior to completion of a field
examination and other due diligence acceptable to Agent in its discretion.”

(h) The definition of “Permitted Asset Disposition” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Permitted Asset Disposition: as long as: (x) no Default or Event of Default
exists (provided that, in the case of clauses (a) and (c) only, such Asset
Dispositions will continue to be permitted unless Agent has given Borrower Agent
notice otherwise), and (y) in the case of clauses (a) and (c) only, all Net
Proceeds are remitted to a Dominion Account, an Asset Disposition that is: (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
assets (other than Accounts or Inventory) that, in the aggregate during any 12
month period, has a fair market or book value (whichever is more) of $10,000,000
or less; (c) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable in the Ordinary Course of Business; (d) termination of a
lease of real or personal Property that is not necessary for the Ordinary Course
of Business, could not reasonably be expected to have a Material Adverse Effect
and does not result from an Obligor’s default; (e) a disposition of Property
(other than any Collateral) that is exchanged for credit against the purchase
price of similar replacement property (including like-kind exchanges), (f) a
transfer of Property by: (i) a Borrower to another Borrower; (ii) a Guarantor to
another Guarantor; (iii) a Guarantor to a Borrower or (iv) a Borrower to a
Guarantor in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate; (g) a sale of Property
in one transaction, the proceeds of which will be used to satisfy and discharge
or make arrangements for the satisfaction and discharge or prepayment of
Clearwater’s obligations under the Retained Obligation Agreement so long as:
(i) the aggregate fair market or book value (whichever is more) of all
Collateral sold in such transaction does not exceed $10,000,000; (ii) such
transaction could not reasonably be expected to have a Material Adverse Effect;
(iii) Borrowers remit to Agent for application to the Obligations an amount
equal to the fair market or book value (whichever is more) of all Collateral
sold in such transaction; (iv) not later than thirty (30) days prior to the
anticipated closing date of such transaction, Borrowers shall have provided the
Agent with written notice of such proposed transaction; (v) the

 

4



--------------------------------------------------------------------------------

proceeds of the proposed transaction which can be allocated to the Collateral
being sold in such transaction exceed the amount of the Borrowing Base
attributable to such Collateral; and (vi) not later than 15 Business Days prior
to the anticipated closing date of such transaction, Borrowers shall have
provided the Agent with copies of the sale agreement and other material
documents relative to such transaction, which agreement and documents must be
reasonably acceptable to Agent; (h) a transfer of Property by Clearwater to
Retainco prior to the “Distribution” (as defined in the Separation Agreement) in
accordance with the terms of the Spin-Off Documents; (i) a distribution of
Retainco to Potlatch in accordance with the terms of the Spin-Off Documents;
(j) a disposition of assets (other than Accounts or Inventory) that are surplus
or obsolete or otherwise unusable in the Ordinary Course of Business, (k) a
dissolution or liquidation of any of Borrower’s Subsidiaries so long as such
dissolution or liquidation is permitted pursuant to Section 10.2.9, (l) a
disposition of non-strategic assets (other than Accounts or Inventory)
identified by Clearwater’s board of directors as such or (j) approved in writing
by Agent and Required Lenders.”

(i) The definition of “Restricted Investment” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries (i) to the extent existing on the Closing Date,
(ii) made after the Closing Date so long as, as of the making of such Investment
(A) no Default or Event of Default exists and (B) after giving effect to any
such Investment, Borrower has Excess Availability of at least $60,000,000;
provided that (1) the aggregate amount of all such Investments made by a
Borrower in a Guarantor pursuant to this clause (ii) together with all
intercompany loans made pursuant to clause (e) of Section 10.2.7 shall not
exceed $120,000,000; and (2) the foregoing limitation shall be increased from
time to time (without duplication of any increase pursuant to clause (e) of
Section 10.2.7) in the amount of distributions by a Subsidiary to a Borrower,
and by redemptions and repurchases of Equity Interests issued by a Subsidiary
and held by a Borrower; provided further that (x) the aggregate amount of all
such Investments made by a Borrower in any Foreign Subsidiary and City Forest
pursuant to this clause (ii) together with all intercompany loans made pursuant
to clause (f) of Section 10.2.7 shall not exceed $30,000,000; provided that the
foregoing limitation shall be increased from time to time (without duplication
of any increase pursuant to clause (f) of Section 10.2.7) by the amount of
repayments and prepayments made to a Borrower by a Foreign Subsidiary or City
Forest; and (y) before any Investments have been made in any Foreign Subsidiary
pursuant to this clause (ii), Agent shall have been granted a security interest
in 65% of the voting stock of such Foreign Subsidiary; (b) Cash Equivalents that
are subject to Agent’s Lien and control, pursuant to documentation in form and
substance satisfactory to Agent; (c) loans and advances permitted under
Section 10.2.7; (d) Permitted Acquisitions; (e) Investments consisting of
accounts receivable created, acquired or made by any Obligor in the Ordinary
Course of Business and payable or dischargeable in accordance with customary
trade terms; (f) Investments consisting of Equity Interests, obligations,
securities or other Property received by any Obligor in settlement of accounts
receivable from bankrupt obligors; (g) Investments set forth on Schedule P-1;
(h) Investments received as the non-cash portion of the consideration received
in connection with a Permitted Asset

 

5



--------------------------------------------------------------------------------

Disposition; (i) Investments resulting from pledges and deposits constituting
Permitted Liens; (j) Hedging Agreements to the extent permitted under
Section 10.2.15; (k) Investments made in the Ordinary Course of Business in
connection with obtaining, maintaining or renewing customer contracts;
(l) Investments consisting of the establishment, deposit of funds (other than
proceeds of any Revolver Loans) into, and investment of funds on deposit in, the
Potlatch Escrow Account in accordance with the terms of the Retained Obligation
Agreement (it being understood that this clause (l) shall not be deemed to be
implied consent to any Asset Disposition or incurrence of Debt otherwise
prohibited by the terms and conditions of this Agreement); (m) so long as both
before and after giving effect to any such Investment, Modified Availability is
greater than $50,000,000, and so long as no Default or Event of Default shall
have occurred and be continuing or would result from the making of such
Investment, Investments in joint ventures in which a Borrower or a Guarantor
acquires or has an Equity Interest, not to exceed at any time $5,000,000,
provided that such limitation shall be increased from time to time as such
Borrower or Guarantor receives distributions or redemptions with respect to such
an Equity Interest; (n) the transfer by Clearwater of $50,000,000 to Retainco
prior to the distribution of Retainco by Clearwater to Potlatch, all in
accordance with the Spin-Off Documents; and (o) Investments otherwise permitted
by Agent in writing.”

(j) The definition of “Trigger Period” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Trigger Period: the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than, at any time, $50,000,000; and
(b) continuing until, during the preceding 60 consecutive days, no Event of
Default has existed and Availability has been greater than, at all times,
$62,500,000.”

(k) The definition of “Unused Line Margin” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“Unused Line Margin: the percentage set forth below, as determined by the Line
Usage for the prior month:

 

Level

  

Line Usage

  

Unused Line
Margin

  I    Greater than 50%    0.50 %  II    Less than or equal to 50%    0.75 % 

The Unused Line Margin shall be subject to increase or decrease based upon the
Line Usage for the prior month, as determined by Agent. If by the first day of a
month, any Borrowing Base Certificate due in the preceding month has not been
received, then, at the option of Agent or Required Lenders, the Unused Line
Margin shall be determined as if Level II were applicable, from such day until
the first day of the calendar month following actual receipt.”

(l) Section 1.1 of the Loan Agreement is hereby amended by inserting the
following definitions in their proper alphabetical order:

 

6



--------------------------------------------------------------------------------

“11  1/2% Senior Secured Notes Indenture: the notes issued under the 11 1/2%
Senior Secured Notes Indenture.”

“11  1/2% Senior Secured Notes Indenture: that certain Indenture, dated as of
June 3, 2009, by and among Cellu Tissue Holdings, Inc., certain of its
Subsidiary Guarantors and The Bank of New York Mellon Trust Company, N.A.”

“City Forest: Cellu Tissue-CityForest LLC, a Wisconsin limited liability
company.”

“Clearwater Indenture: Indenture dated as of June 11, 2009 between Clearwater
and US Bank National Association.”

“Project Columbia: the acquisition of Cellu Tissue Holdings, Inc. and certain of
its Subsidiaries pursuant to that certain Agreement and Plan of Merger, dated as
of September 15, 2010 among Clearwater, Sand Dollar Acquisition Corporation, a
Delaware corporation and wholly owned Subsidiary of Clearwater, and Cellu Tissue
Holdings, Inc.”

“Sub Bond Facility: that certain Loan Agreement, dated as of March 1, 1998,
between City of Ladysmith, Wisconsin and City Forest (as successor by merger to
CityForest Corporation), that certain Amended and Restated Reimbursement
Agreement, dated as of March 21, 2007 (the “Reimbursement Agreement”), between
City Forest and Associated Bank (as amended by the First Amendment to the
Amended and Restated Reimbursement Agreement, dated as of December 4, 2009 and
as may be amended after the date hereof), that certain Indenture of Trust, dated
as of March 1, 1998, from City of Ladysmith, Wisconsin, as Grantor, to Norwest
Bank Wisconsin, N.A., as Trustee, that certain Guaranty, executed and delivered
as of March 21, 2007 by Cellu Tissue Holdings, Inc. in favor of Associated Bank,
National Association (and any Guaranty that may need to be issued by
Clearwater), and that certain “Bonds Letter of Credit” (as defined in the
Reimbursement Agreement), including any replacement thereof issued by Associated
Bank after the date hereof.”

(m) The first sentence of Section 2.1.7(a) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“Provided there exists no Default or Event of Default, and subject to the terms
and conditions of this Section 2.1.7, on no more than 2 occasions, upon notice
to Agent and Lenders, Borrowers may request an increase in the Revolver
Commitments to an amount not more than $175,000,000 in the aggregate.”

(n) Section 8.6.1(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows: “(b) move Collateral to: (i) another location in
the United States, upon 30 Business Days’ prior written notice to Agent, and
(ii) another location in Canada, upon 30 Business Days’ prior written notice, so
long as (A) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (B) the aggregate amount of Collateral moved to
Canada does not exceed $8,000,000 (or such larger amount as greed to by Agent)”.

 

7



--------------------------------------------------------------------------------

(o) The second sentence of Section 9.1.15 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows: “No Borrower or
Subsidiary is a party or subject to any Restrictive Agreement, except as shown
on Schedule 9.1.15 or as permitted in Section 10.2.14.”

(p) The last sentence of Section 10.1.2 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

“Documents required to be delivered pursuant to Sections 10.1.2(a) or (b) shall
be deemed to have been delivered on the date on which such documents have been
posted with the Securities Exchange Commission, unless Agent notifies Borrower
Agent that no service is available to Agent and the Lenders under which the
service provider will provide Agent and the Lenders copies of such documents
promptly following the posting with the Securities Exchange Commission.”

(q) Section 10.1.9 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“10.1.9 Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary and Agent so
requests, cause it to guaranty the Obligations in a manner satisfactory to
Agent, and to execute and deliver such documents, instruments and agreements and
to take such other actions as Agent shall require to evidence and perfect a Lien
in favor of Agent (for the benefit of Secured Parties) on all assets of such
Person which are of the same type as the Collateral, including delivery of such
legal opinions, in form and substance satisfactory to Agent, as it shall deem
appropriate; provided that, for so long as the terms and conditions of the
Restrictive Agreement described in clause (e) of Section 10.2.14 prohibit City
Forest from guarantying the Obligations, this Section 10.1.9 shall not apply to
City Forest.”

(r) Section 10.2.1 of the Loan Agreement is hereby amended by: (1) deleting the
“and” at the end of clause (o) of such Section, (2) inserting “or the foregoing”
in clause (p) after “any of the preceding”, (3) deleting the “.” at the end of
clause (p) of such Section and replacing it with a “;” in lieu thereof, and
(4) adding the following clauses to the end of such Section:

“(q) Debt to finance the construction of Clearwater’s facility located in
Shelby, North Carolina so long as: (i) it is in an aggregate principal amount
that does not exceed $250,000,000, (ii) it has a final maturity date no sooner
than ninety (90) days following the Revolver Termination Date, (iii) if it is
secured, it is secured solely by such facility and Agent shall have received a
mortgagee waiver in form and substance reasonably satisfactory to Agent, (iv) it
is upon fair and reasonable terms, and (v) both before and after giving effect
thereto, no Trigger Period is in effect;

(r) Debt consisting of senior notes to be issued by Clearwater, on terms and
conditions materially similar to those in the Clearwater Indenture, in an
aggregate amount not to exceed $500,000,000 the principal purpose of which is to
finance Project Columbia, to satisfy and discharge the tender offer and
redemption of the 11 1/2% Senior Secured Notes and to repay any Debt incurred by
Clearwater pursuant to clause (v) below;

 

8



--------------------------------------------------------------------------------

(s) Debt assumed as a result of the 11 1/2% Senior Secured Notes remaining
outstanding after the closing of Project Columbia pending their discharge under
the 11 1/2% Senior Secured Notes Indenture in an amount not to exceed
$234,500,000;

(t) Debt under the Sub Bond Facility, in an aggregate amount not to exceed
$16,000,000;

(u) Guarantee given by Clearwater for the benefit of the Associated Bank,
National Association, guarantying the Debt permitted under clause (t) above
pursuant to the Sub Bond Facility;

(v) Debt in an aggregate amount not to exceed $350,000,000 under a bridge loan
facility the principal purpose of which is to finance Project Columbia, to
satisfy and discharge the tender offer and redemption of the 11 1/2% Senior
Secured Notes, on terms and conditions substantially similar to those set forth
in the commitment letter from Banc of America Securities LLC and Banc of America
Bridge LLC to Clearwater dated September 15, 2010, in the event the senior note
offering described in clause (r) above is not closed concurrently with or prior
to the closing of Project Columbia; provided that at such time as the Debt
permitted pursuant to clause (r) above is incurred, Debt under such bridge loan
facility shall no longer be permitted; and

(w) Obligations of Cellu Tissue Holdings, Inc. and certain of its Subsidiaries
to reimburse the issuer or issuers of letters of credit outstanding at the time
of the consummation of Project Columbia.”

(s) Section 10.2.2 of the Loan Agreement is hereby amended by: (1) deleting the
“and” at the end of clause (q) of such Section, (2) inserting “or the following
clauses (s) and (t)” in clause (r) after “the foregoing clauses (a) through
(q)”, (3) deleting the “.” at the end of clause (r) of such Section and
replacing it with a “;” in lieu thereof, and (4) adding the following clauses to
the end of such Section:

“(s) Liens securing Debt permitted pursuant to clause (q) of Section 10.2.1 but
only so long as (i) such Liens encumber only the fixed assets located at
Clearwater’s facility located in Shelby, North Carolina and (ii) Clearwater has
delivered to Agent mortgagee waiver, in form and substance satisfactory to
Agent, from the holder of such secured Debt;

(t) Liens solely encumbering the assets of City Forest securing the Obligations
under the Sub Bond Facility; and

(u) Liens on cash and deposit accounts securing the Debt permitted under
Section 10.2.1.(w).”

(t) Section 10.2.3 of the Loan Agreement is hereby amended by replacing
“$40,000,000” as it appears in clauses (iv) and (v) thereof with “$150,000,000”.

(u) Section 10.2.7 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“10.2.7 Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel, relocation and other
expenses,

 

9



--------------------------------------------------------------------------------

commissions and similar items in the Ordinary Course of Business; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; (d) as long as no
Default or Event of Default exists, intercompany loans by a Borrower to another
Borrower; (e) so long as (i) no Default or Event of Default exists and
(ii) after giving effect to any such intercompany loans from a Borrower to a
Guarantor, Borrower has Excess Availability of at least $60,000,000,
intercompany loans by a Borrower to a Guarantor; provided that the aggregate
amount of all such intercompany loans pursuant to this clause (e) and all
Restrictive Investments made by a Borrower in any Guarantor pursuant to clause
(a)(ii) of the definition of Restricted Investments shall not exceed
$120,000,000; provided that the foregoing limitation shall be increased (without
duplication of any increase pursuant to clause (a)(ii) of the definition of
Restricted Investments) from time to time by the amount of repayments and
prepayments made to a Borrower by a Guarantor and (f) so long as (i) no Default
or Event of Default exists, (ii) after giving effect to any such intercompany
loans from a Borrower to any Foreign Subsidiary and City Forest, Borrower has
Excess Availability of at least $60,000,000, and (iii) Agent has been granted a
security interest in 65% of the voting stock of any such Foreign Subsidiary,
intercompany loans by a Borrower to any of Borrower’s Foreign Subsidiaries or
City Forest; provided that the aggregate amount of all such intercompany loans
pursuant to this clause (f) and all Restrictive Investments made by a Borrower
in any Foreign Subsidiaries or City Forest pursuant to clause (a)(ii) of the
definition of Restricted Investments shall not exceed $30,000,000; provided that
the foregoing limitation shall be increased from time to time (without
duplication of any increase pursuant to clause (a)(ii) of the definition of
Restricted Investments) by the amount of repayments and prepayments made to a
Borrower by a Foreign Subsidiary or City Forest.”

(v) Section 10.2.8 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“ 10.2.8 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to (a) any Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); (b) any Borrowed Money (other than the Obligations, the
Potlatch Indebtedness, Debt permitted under Section 10.2.1(v), and Debt under
the 11 1/2% Senior Secured Notes) prior to its due date under the agreements
evidencing such Debt as in effect on the Closing Date (or as amended thereafter
with the consent of Agent) unless (i) permitted under Section 10.2.1(n) or
(ii) such repayment is made with the proceeds of an issuance of Equity Interests
by Clearwater not otherwise prohibited under the terms of this Agreement;
(c) the Potlatch Indebtedness unless such repayment is made with the proceeds of
(i) Debt permitted under Section 10.2.1(g); (ii) an Asset Disposition permitted
under clause (g) of the definition of Permitted Asset Disposition; or (iii) an
issuance of Equity Interests by Clearwater not otherwise prohibited under the
terms of this Agreement; (d) payments (other than those set forth in clause
(a) above) on intercompany loans, except payments by an Obligor to a Borrower;
or (e) Debt permitted under Section 10.2.1(v) unless such repayment is made with
the proceeds of: (i) Debt incurred to refinance such Debt; or (ii) an issuance
of Equity Interests by Clearwater not otherwise prohibited under the terms of
this Agreement.”

 

10



--------------------------------------------------------------------------------

(w) Section 10.2.9(a)(iii)(D) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows: “(D) Borrower Agent provides Agent
with notice: (1) no less than ten (10) days prior to such liquidation or
dissolution if a Borrower is the subject of such liquidation or dissolution, and
(2) no more than thirty (30) days after such liquidation or dissolution if any
Person other than a Borrower is the subject of such liquidation or dissolution;”

(x) Section 10.2.9(b) of the Loan Agreement is hereby amended by inserting the
following before the period at the end thereof: “; provided that nothing in this
clause (b) shall prohibit the reorganization or conversion of any Obligor (other
than Clearwater) into a corporation, limited liability company or other
permissible form or organization for a business upon no less than five (5) days
prior written notice to Agent of such reorganization or conversion.”

(y) Section 10.2.14 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) constituting customary restrictions on assignment
in leases and other contracts; (d) imposing any restrictions on any Property
pursuant to an agreement that has been entered into in connection with a
Permitted Disposition of such Property; (e) under the Sub Bond Facility;
(f) under the 11 1/2% Senior Notes Indenture; (g) in connection with the Debt
described in Section 10.2.1(g); (h) in connection with the Debt described in
Section 10.2.1(q); in connection with the Debt described in Section 10.2.1(v);
or (h) in connection with the Debt described in Section 10.2.1(r).”

(z) Effective upon the consummation of Project Columbia, Schedule 9.1.20 to the
Loan Agreement is hereby amended and restated in its entirety with Schedule
9.1.20 attached hereto or as further amended with the consent of the Agent.

2. Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a) Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.

(b) Consent Fee. Borrower shall have paid to Wells Fargo Capital Finance, LLC a
consent fee in the amount of $250,000, which fee is fully earned,
non-refundable, and due and payable on the date hereof.

(c) Representations and Warranties. The representations and warranties set forth
herein must be true and correct.

(d) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(e) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

3. Representations and Warranties. Borrower represents and warrants as follows:

 

11



--------------------------------------------------------------------------------

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by Borrower of this Amendment have been
duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document to which Borrower is a party (as
amended or modified hereby) is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, and is in
full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document to which Borrower is a party (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California, without giving effect to any conflict of law
principles (but giving effect to Federal laws relating to national banks). The
consent to forum and arbitration provisions set forth in Section 14.15 of the
Loan Agreement are hereby incorporated in this Amendment by reference.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

6. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and

 

12



--------------------------------------------------------------------------------

confirmed and shall constitute the legal, valid, binding and enforceable
obligations of Borrower to Agent and the Lenders.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

7. Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Loan Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.

8. Estoppel. To induce Lenders to enter into this Amendment and to continue to
make advances to Borrower under the Loan Agreement, Borrower hereby acknowledges
and agrees that, as of the date hereof, there exists no right of offset,
defense, counterclaim or objection in favor of Borrower as against Agent or any
Lender with respect to the Obligations.

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWER

CLEARWATER PAPER CORPORATION,

a Delaware corporation

By:  

/s/ Linda K. Massman

Name:   Linda K. Massman Title:   Vice President and Chief Financial Officer

 

14



--------------------------------------------------------------------------------

AGENT AND LENDERS BANK OF AMERICA, N.A., as Agent and as Lender By:  

/s/ Ron Bornstein

Name:   Ron Bornstein Title:   Vice President

WELLS FARGO CAPITAL FINANCE, LLC,

as Lender

By:  

/s/ Tim Gulmino

Name:   Tim Gulmino Title:   Vice President

 

15